United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-1801
                    ___________________________

                            Steve Wayne Postier

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

            Michael J. Astrue, Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                        Submitted: January 3, 2013
                          Filed: February 7, 2013
                              [Unpublished]
                              ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Steve Postier appeals from an order of the District Court1 order affirming the
partially favorable decision of the Social Security Commissioner. After a hearing at
which Postier and a vocational expert testified, the administrative law judge (ALJ)
found that Postier was disabled as of October 10, 2008, when he turned 55 years old,
but that he was not disabled before then. Following careful review, we conclude that
the ALJ properly discounted the opinion of Postier’s treating physician, see Howe v.
Astrue, 499 F.3d 835, 840–41 (8th Cir. 2007); that deference to the ALJ’s credibility
findings is warranted because they are supported by good reasons and substantial
evidence, see Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006); and that the
ALJ’s decision is supported by substantial evidence on the record as a whole, see
Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). Accordingly, we affirm the
judgment of the District Court.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                         -2-